Citation Nr: 1438042	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran reports that the onset of his hearing loss was due to the acoustic trauma he suffered while in service.  Specifically, the Veteran states that he was exposed to noise from aircrafts and helicopters while working on flight decks.

The Veteran's enlistment and separation audiological examinations reflect normal bilateral hearing from 500 Hertz through 4000 Hertz.  A note on the Veteran's separation examination shows that high frequency hearing loss was found in the right ear.  This hearing loss is shown at the the 6000 Hertz range.  

A private audiological report dated in August 2007 reflects that the Veteran was diagnosed with bilateral high frequency hearing loss.  A July 2010 private audiological report reflects that the Veteran had mild to moderate high frequency hearing loss.

The Veteran was afforded a VA audiological examination in June 2011.  The clinical examination revealed pure tone thresholds in both ears that met the criteria for a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
35
45
80
95
63.75
LEFT
15
20
35
85
90
57.5

The audiologist opined that the Veteran's current hearing loss was less likely as not aggravated by his military noise exposure.  The rationale was that the Veteran entered the military with hearing loss at 6000 Hertz, bilaterally, and that there was no shift in hearing from enlistment to separation.  

At the Veteran's November 2013 videoconference hearing, he stated that he was exposed to noise from helicopters, propeller planes and fighter jets while in service.  He indicated that he has had minimal post service noise exposure, to include wearing a "good set of electronic earmuffs" at the shooting range. 

Acoustic trauma has been conceded by VA.  The Veteran's testimony is competent and credible.  See 38 U.S.C.A. § 1154(a).  The evidence sufficiently establishes a nexus between the Veteran's current hearing loss disability and his in-service exposure to loud noise.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


